Citation Nr: 1726605	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to December 1976 and from January 1980 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, the Veteran's February 2012 Notice of Disagreement, though referencing a subsequent January 2012 rating decision denying service connection for diabetes, was also timely as to the initial June 2011 denial of the claim, and the Board will therefore accept it as a NOD with the June 2011 rating decision.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) (VA adjudication process "is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants). 

In October 2016, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  Osteoarthritis of the bilateral hands was diagnosed within a year of separation from service.

2.  Diabetes mellitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteoarthritis of the bilateral hands are met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regarding the bilateral hand disability, the Veteran was diagnosed with osteoarthritis of the bilateral hands during the August 1998 VA examination, within one year of separation from service, warranting presumptive service connection. 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the Veteran has a diagnosis of diabetes mellitus, type II.  See November 2016 statement of J.L.M., M.D.; July 2008 VA treatment record.  His service treatment records (STRs) document multiple complaints of dizziness and weakness in July 1982, November 1982, January 1983, May 1997, October 1997 and December 1997, associated with various acute illnesses.  Critically, however, a January 1995 STR notes a diagnosis of "questionable" diabetes.  As such, the second element of service connection is also met.  

Regarding the last element, nexus, there is only one competent opinion of record.  Specifically, in a November 2016 nexus statement, the Veteran's family physician, J.L.M., M.D., opined that it was most likely that the Veteran's diabetes mellitus occurred while in service, reasoning that the Veteran exhibited signs and symptoms consistent with diabetes while in service, but did not receive proper treatment for it until after his retirement.  There is no competent opinion to the contrary.  Accordingly, the Board finds that entitlement to service connection for diabetes mellitus is also warranted.


ORDER

Entitlement to service connection for degenerative joint disease of the bilateral hands is granted.

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


